19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 1 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 2 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 3 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 4 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 5 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 6 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 7 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 8 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 9 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 10 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 11 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 12 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 13 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 14 of 15
19-53584-mbm   Doc 24   Filed 11/14/19   Entered 11/14/19 11:51:22   Page 15 of 15
